Citation Nr: 0935444	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a November 2008 letter, the Veteran's representative 
waived the right to have this evidence reviewed in the first 
instance by the RO.

The Board further notes that in various correspondence, 
including the Veteran's June 2007 notice of disagreement, the 
Veteran has raised the claim that he developed depression as 
a result of his back condition.  This issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran's degenerative disc disease and spondylosis of 
the lumbar spine has been etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease and spondylosis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for his back disability; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The Veteran meets the first requirement for service 
connection because the medical record establishes a diagnosis 
of degenerative disc disease of the lumbar spine with severe 
spondylosis L5-S1, documented, for example, in a VA 
examination of May 2006.

As for the in-service incurrence of the condition, at the 
Veteran's November 2008 personal hearing he testified that he 
injured his low back while lifting a large, heavy pot of soup 
by himself onto the stove during the performance of his 
duties as a cook and baker while on active duty.  A review of 
the Veteran's service treatment records indicate that in 
March 1965 the Veteran sought treatment for back pain that 
had been lasting one week.  He was treated with heat and a 
wintergreen rub.  In June 1965 he again sought treatment for 
back pain with radiation into his leg.  He was diagnosed with 
a lumbar strain.

As for nexus evidence, the Veteran has recently submitted two 
positive nexus statements from private medical providers.  In 
a November 2008 letter, Greg M. Silver, M.D. concluded, "I 
have reviewed the medical records of [the Veteran] dated 
8/21/1964 through 6/4/1965 when he suffered a low back injury 
while in military service. He was found to have a lumbar 
strain, and has had recurrent episodes of back pain since 
that time. It is my medical opinion that his ongoing back 
problems are related to his previous back injury and is 
connected to his military service."  

The Veteran also traveled to his former hometown of Chicago, 
Illinois to seek the medical opinion of his former primary 
care physician, Anastasios Trontsos, M.D.  In a November 2008 
letter, Dr. Trontsos opined, "[a]fter reviewing his records 
from the military service, it is my medical opinion that his 
ongoing back problems stem from the back injury that he 
suffered while he was serving in the military."  Dr. 
Trontsos indicated that the Veteran's service treatment 
records had been reviewed in rendering the opinion.

The only possible evidence to the contrary is the non-opinion 
of a 2006 VA examiner.  In May 2006 a VA examination was 
conducted, but the examining physician failed to render a 
nexus opinion.  In June 2006 an addendum opinion was 
obtained, and the examiner stated, "[i]t would really be 
impossible to relate this degenerative disc disease or any 
current disability of his back to his injury of 1955 without 
speculation."  The examiner made note of an intercurrent 
back injury suffered by the Veteran.  The examiner concluded 
that the etiology of the Veteran's current back problems 
could not be determined without conjecture, reiterating, 
"[t]o relate this would be a matter of speculation."

Based on all of this, the Board finds that service connection 
is warranted for the Veteran's back disability.  Both of the 
recently submitted private medical opinions were founded upon 
a review of the Veteran's service treatment records, and the 
opinion of Dr. Trontsos is of added benefit as he treated the 
Veteran for his back problems for a number of years and is 
familiar with his condition.  As noted, the June 2006 opinion 
of the VA examiner is a non-opinion rather than a negative 
one, and there is no negative evidence to contradict the 
positive.  For all of these reasons, the Veteran's claim is 
granted.


ORDER

Service connection for degenerative disc disease and 
spondylosis of the lumbar spine is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


